Title: [Diary entry: 7 June 1771]
From: Washington, George
To: 

7. Agreed with Mr. Pendleton of Frederick for all the Land to be Included by a Line to be run from the No. West C[orne]r of Owen Thomas’s Patent to a Corner of the Land on which James McCarmick lives in my Line supposd to contain abt. 180 Acres for £400 the Money to be paid in two years with Int[eres]t from the 25th. of next Decr. This years Rent to be paid to me & only a special Warrantee to be given with the Land. Got done breaking up my Corn Ground at the Mill.